Exhibit 10.39.4

TERMINATION AGREEMENT


RELATING TO THE MASTER DEVELOPMENT AND TOLL MANUFACTURING AGREEMENT






This Termination Agreement (this “Termination Agreement”) is entered into as of
December 31, 2012 (“Termination Date”), by and between Endo Pharmaceuticals
Inc., a Delaware corporation having a principal place of business at 100 Endo
Drive, Chadds Ford, Pennsylvania 19317 (“Endo”), and Novartis Consumer Health,
Inc., a Delaware corporation having a principal place of business at 200 Kimball
Drive, Parsippany, New Jersey 07054 (“NCH”). Each of NCH and Endo is referred to
herein individually as a “Party” and collectively as the “Parties.”


WHEREAS, the Parties entered into a Master Development and Toll Manufacturing
Agreement, dated May 3, 2001 (as amended, the “Master Agreement”); and


WHEREAS, Endo and NCH desire to terminate the Master Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:


1.
Unless set forth herein, the capitalized terms contained in this Termination
Agreement shall have the meanings set forth in the Master Agreement.



2.
Effective as of the Termination Date, the Master Agreement and any outstanding
purchase orders issued thereunder, shall be terminated, rendered unenforceable
and superseded by this Agreement and Release; provided, however, that those
terms that expressly survive pursuant to Section 19.6 of the Master Agreement
(and only those terms) shall remain in full force and effect. The Parties
acknowledge and agree that the termination of the Master Agreement does not give
rise a claim for liquidated damages under Section 19.2 of the Master Agreement.



3.
NCH agrees to use its reasonable efforts to assist Endo in transitioning the
Products from the Lincoln Facility to a third-party manufacturer designated by
Endo in accordance with the terms of the Master Agreement, subject to the Endo’s
agreement to reimburse NCH for actual costs incurred in connection therewith.
NCH and Endo agree to work together in good faith to agree on the details of
such transition in a written transition agreement.



4.
Endo agrees to remove from the NCH facility in Lincoln, Nebraska (“Lincoln
Facility”), at its expense, all Endo manufacturing equipment and other materials
belonging to Endo; it being understood that Endo shall have no obligation to
remediate any damage that may occur to the Lincoln Facility as a result of such
removal unless such damage is the result of Endo’s (or its representatives’)
negligence.




--------------------------------------------------------------------------------

Exhibit 10.39.4

5.
Endo has option (but not the obligation) to claim all right, title and interest
in the blister packaging machine used for the packaging of Percocet 5mg blister
(HUD pack) and the packaging of EN3258 (the “Blister Machine”); provided, that
Endo exercises such option within 60 days of the Settlement Effective Date by
sending a written exercise notice to NCH. If Endo exercises its option to claim
title to the Blister Machine within the foregoing 60-day period, then Endo will
have 30 days from the date of its option notice to arrange and pay for removal
and transportation of the Blister Machine out of the Lincoln Facility; it being
understood that Endo shall have no obligation to remediate any damage that may
occur to the Lincoln Facility as a result of such removal and unless such damage
is the result of Endo’s (or its representatives’) negligence. In the event Endo
does not exercise its option to claim title in the Blister Machine within such
60-day period or fails to remove the Blister Machine in the 30- day period
following exercise of its option, all right, title and interest in the Blister
Machine shall revert to NCH and NCH may use and dispose of such Blister Machine
without obligation to Endo.



6.
This Termination Agreement: (a) shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to its principles
or rules of conflict of laws; (b) may be executed in one or more counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument; (c) may be amended or supplemented only by written instrument
signed by the Parties hereto; and (d) constitutes the entire agreement and
understanding of the Parties with respect to its subject matter and supersedes
all oral communications and prior writings with respect thereto. For the
avoidance of doubt, nothing in this Termination Agreement shall be deemed to
amend, modify, delete or extend the disclaimers of warranties and limitations of
liability in Sections 13.2, 13.3 and 13.4 of the Master Agreement, which
disclaimers and limitations shall apply to this Termination Agreement as if set
forth in full herein.



{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.}

2

--------------------------------------------------------------------------------

Exhibit 10.39.4



IN WITNESS WHEREOF, Endo and NCH have executed this Termination Agreement as of
the
Termination Date.


ENDO PHARMACEUTICALS INC.
 
NOVARTIS CONSUMER HEALTH, INC.
 
 
 
 
 
By:
/S/ David P. Holveck
 
By:
/S/ Greg Tole
Name:
David P. Holveck
 
Name:
Greg Tole
Title:
President & Chief Executive Officer
 
Title:
General Counsel - OTC


3